Rugg, J.
This is an action on a promissory note payable to the order of The Raymond Syndicate, a corporation, indorsed in blank “ The Raymond Syndicate, Geo. J. Raymond, Gen’l Manager.” The declaration was on the note as indorsed to the plaintiff and the answer was a general denial. The only point raised is whether in this state of the pleadings the plaintiff was required to prove the genuineness of the indorsement. It was said in Lowell v. Bickford, 201 Mass. 543, 545, with ample citation of authorities, that “ It is the settled law of this Commonwealth that a holder of a negotiable promissory note payable to bearer or payable to order and indorsed in blank can sue on it in his own name. ... It is not necessary for him to prove that he owns the note or if not that he has the consent of the true owner to bring suit on it in his own name.” That case fully covers the present one, as the genuineness of the signature of the payee in the indorsement was not denied. R. L. c. 173, § 86. It was called to the attention of the parties in the trial court.
Bradlee v. Warren Five Cents Savings Bank, 127 Mass. 107, relied upon by the defendant, rests upon the law respecting savings banks, and has no bearing here.
These exceptions appear frivolous and are overruled, and double costs and interest at the rate of twelve per cent from the time when the exceptions were allowed are awarded against the defendant.

So ordered.